Exhibit 10.1

EXECUTION VERSION

Second AMENDMENT TO

ABL CREDIT AGREEMENT

THIS SECOND AMENDMENT TO ABL CREDIT AGREEMENT (this “Amendment”), dated as of
August 17, 2020, is by and among U.S. WELL SERVICES, LLC, a Delaware limited
liability company (the “Borrower”), each Guarantor (as defined in the below
referenced Credit Agreement) party hereto, U.S. WELL SERVICES, INC., a Delaware
corporation (“Parent”), each Lender (as defined in the below referenced Credit
Agreement) party hereto, and BANK OF AMERICA, N.A., as agent for the Lenders
(“Administrative Agent”), a Swing Line Lender and an L/C Issuer.

W I T N E S S E T H

WHEREAS, Borrower is a party to that certain ABL Credit Agreement, dated as May
7, 2019 (as amended, restated, extended, supplemented or otherwise modified, the
“Credit Agreement”), among Borrower, the other Loan Parties party thereto, the
Administrative Agent and the Lenders;

WHEREAS, the Loan Parties have requested that the Lenders amend certain
provisions of the Credit Agreement, subject to the terms and conditions
contained herein; and

WHEREAS, the Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1Defined Terms. Any and all initially capitalized terms used in this Amendment
(including, without limitation, in the Recitals to this Amendment) without
definition shall have the respective meanings specified in the Credit Agreement.

1.2New Definitions.  The following definitions are hereby added to Section 1.01
of the Credit Agreement in the appropriate alphabetical order:

“Second Amendment Date” shall mean August 17, 2020.

1.3Amendment to Certain Definitions.  The below definitions of set forth in
Section 1.01 of the Credit Agreement are hereby amended and restated in their
entirety to read as follows:

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Closing Date, the Aggregate Commitments were $75,000,000. As of

1

134043621_3

--------------------------------------------------------------------------------

 

the First Amendment Date, the Aggregate Commitments are $60,000,000.  As of the
Second Amendment Date, the Aggregate Commitments are $50,000,000.

“Cash Dominion Trigger Period” means the period (a) commencing on the day that
(i) an Event of Default occurs, or (ii) Availability is less than the greater of
(x) 12.5% of the Borrowing Base or (y) $7,500,000, and (b) continuing until,
during each of the preceding 30 consecutive days, no Default or Event of Default
has existed and Availability has at all times exceeded the greater of (i) 12.5%
of the Borrowing Base and (ii) $7,500,000.

“Financial Covenant Trigger Period” means the period (a) commencing on the day
that Availability is less than the greater of (i) 10.0% of the Borrowing Base or
(ii) $6,000,000, and (b) continuing until, during each of the preceding 30
consecutive days, (i) Availability has at all times exceeded the greater of (x)
10.0% of the Borrowing Base and (y) $6,000,000.

1.4Amendment to Definition of “Eligible Account”.  Clause (c) of the definition
of “Eligible Account” as set forth in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:  

(c) when aggregated with other Accounts owing by the same Account Debtor or
affiliated Account Debtors, it exceeds (i) solely if the Account Debtor is (x)
listed on Schedule 1.01(c) attached hereto (or otherwise approved by
Administrative Agent in writing) or (y) is an Account Debtor whose corporate
credit rating or senior debt rating, is BBB- or higher by S&P’s or Baa3 or
higher by Moody’s 35% of the aggregate Eligible Accounts and (ii) otherwise, 20%
of the aggregate Eligible Accounts (or such higher percentage as the
Administrative Agent may establish for such Account Debtor from time to time) to
the extent the obligations owing by such Account Debtor are in excess of such
percentage;

1.5 Amendment to Section 2.14.  Section 2.14 of the Credit Agreement is hereby
amended and restated in its entirety as follows:  

2.14Reserved.

 

1.6Amendment to Section 6.10(b).  Section 6.10(b) of the Credit Agreement is
hereby amended and restated in its entirety as follows:  

(b)Subject to the reimbursement limitations contained in the next sentence, at
any time upon the Administrative Agent’s reasonable request, the Loan Parties
will allow the Administrative Agent (or its designee) to conduct field
examinations to ensure the adequacy of Collateral included in any Borrowing Base
and related reporting and control systems, and prepared on a basis reasonably
satisfactory to the Administrative Agent,

2

134043621_3

--------------------------------------------------------------------------------

 

such field examinations to include, without limitation, information required by
applicable Law.  The Borrower shall reimburse the Administrative Agent for all
reasonable and documented out-of-pocket charges, costs and expenses (including a
reasonable per diem field examination charge) related thereto with respect to no
more than one such field examination during each calendar year; provided that if
Availability is at any time less than the greater of (i) 20.0% of the Borrowing
Base and (ii) $10,000,000, the Borrower shall reimburse the Administrative Agent
for all reasonable and documented out-of-pocket charges, costs and expenses
(including a reasonable per diem field examination charge) incurred in
connection with a second such field examination during such calendar year
(without any obligation on the part of the Administrative Agent to conduct such
examination); and provided, further, that when an Event of Default has occurred
and is continuing, there shall be no limitation on the number or frequency of
field examinations that shall be at the sole expense of the Borrower. For the
purposes of clarity, any field examination commenced when an Event of Default
has occurred and is continuing may be completed at the Borrower’s sole expense
notwithstanding the cessation of such Event of Default.  The Secured Parties
shall have no duty to any Loan Party to make any inspection, nor to share any
results of any inspection, appraisal or report with any Loan Party.  The
Borrower acknowledges that all inspections, appraisals and reports are prepared
by the Administrative Agent and/or the Lenders are for their purposes, and the
Borrower shall not be entitled to rely upon them.

 

1.7Replacement of Schedule 1.01(a).  Schedule 1.01(a) to the Credit Agreement is
hereby deleted and replaced with the Schedule 1.01(a) attached hereto.

1.8Replacement of Schedule 1.01(c).  Schedule 1.01(c) to the Credit Agreement is
hereby deleted and replaced with the Schedule 1.01(c) attached hereto.

ARTICLE II

CONDITIONS TO EFFECTIVENESS

2.1Closing Conditions.  This Amendment shall become effective as of the Second
Amendment Date upon satisfaction of the following conditions (in each case, in
form and substance reasonably acceptable to the Administrative Agent):

(a)Executed Amendment.  The Administrative Agent shall have received a copy of
this Amendment duly executed by each of the Loan Parties, the Lenders and the
Administrative Agent.

(b)Default.  After giving effect to this Amendment, no Default or Event of
Default shall exist.

3

134043621_3

--------------------------------------------------------------------------------

 

(c)Fees and Expenses.

(i)The Administrative Agent shall have received from the Borrower an amendment
fee in the amount provided in the Fee Letter, dated as of the date hereof (the
“Second Amendment Fee Letter”), by and among the Loan Parties and the
Administrative Agent.

(ii)The Administrative Agent shall have received from the Borrower such other
fees and expenses that are payable in connection with the consummation of the
transactions contemplated hereby.

(d)Secretary’s Certificate.  The Administrative Agent shall have received a
certificate of the secretary or assistant secretary or similar officer of each
Loan Party dated the Second Amendment Date and certifying that (i) no changes
have been made to the by-laws, limited partnership agreement, limited liability
company agreement or other equivalent governing document of each Loan Party
since the Closing Date, (ii) each Loan Party is authorized to execute, deliver
and perform under the Loan Documents as amended by this Amendment, and (iii) no
changes have been made to the articles of incorporation, certificate of limited
partnership, certificate of formation or other equivalent governing document of
each Loan Party since the Closing Date.

(e)Officer’s Certificate.  The Administrative Agent shall have received an
officer’s certificate executed by a Responsible Officer attesting that as of the
Second Amendment Date the representations and warranties set forth in the Credit
Agreement are true and correct in all material respects (provided that any such
representations and warranties which are qualified by materiality, Material
Adverse Effect or similar language shall be true and correct in all respects
(after giving effect to such qualification)) as of such date, with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects (provided that any such representations and warranties which
are qualified by materiality, Material Adverse Effect or similar language shall
be true and correct in all respects (after giving effect to such qualification))
as of such earlier date).

ARTICLE III

MISCELLANEOUS

3.1Amended Terms.  On and after the Second Amendment Date, all references to the
Credit Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment.  Except as specifically amended hereby
or otherwise agreed, the Credit Agreement is hereby ratified and confirmed and
shall remain in full force and effect according to its terms.

4

134043621_3

--------------------------------------------------------------------------------

 

3.2Representations and Warranties of Loan Parties.  Each of the Loan Parties
represents and warrants as follows:

(a)This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, subject to (i) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.

(b)No action, consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other Person is required in
connection with the execution, delivery or performance by such Person of this
Amendment, except for (a) the filing of Uniform Commercial Code financing
statements, (b) filings with the United States Patent and Trademark Office and
the United States Copyright Office, (c) recordation of any Mortgages (or
amendments thereto), (d) such as have been made or obtained and are in full
force and effect and (e) such actions, consents, approvals, registrations or
filings the failure to obtain or make which would not reasonably be expected to
have a Material Adverse Effect.

(c)Immediately after giving effect to this Amendment, no event has occurred and
is continuing which constitutes a Default or an Event of Default.

3.3Reaffirmation of Obligations.  Each Loan Party hereby ratifies the Credit
Agreement and other Loan Documents and acknowledges and reaffirms (a) that it is
bound by all terms of the Credit Agreement and other Loan Documents applicable
to it and (b) that it is responsible for the observance and full performance of
its respective Obligations (to the extent specified in the Credit Agreement and
the other Loan Documents).

3.4Loan Document.  This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

3.5Expenses.  The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel, in each case in accordance
with Section 10.04 of the Credit Agreement.

3.6Further Assurances.  The Loan Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment, in each case to the extent required by Section 6.15 of
the Credit Agreement.

3.7Entirety.  This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

5

134043621_3

--------------------------------------------------------------------------------

 

3.8Counterparts; Telecopy.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.

3.9No Actions, Claims, Etc.  As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.

3.10GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

3.11Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

3.12General Release.  In consideration of the Administrative Agent’s willingness
to enter into this Amendment, on behalf of the Lenders, each Loan Party hereby
releases and forever discharges the Administrative Agent, Swing Line Lender, the
Lenders and the Administrative Agent’s, the Swing Line Lender’s and each
Lender’s respective predecessors, successors, assigns, officers, managers,
directors, employees, agents, attorneys, representatives, and affiliates
(hereinafter all of the above collectively referred to as the “Bank Group”),
from any and all claims, counterclaims, demands, damages,
debts, suits, liabilities, actions and causes of action of any nature
whatsoever, including, without limitation, all claims, demands, and causes of
action for contribution and indemnity, whether arising at law or in equity,
whether known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted, which any Loan Party may have or claim to
have against any of the Bank Group in any way related to or connected with the
Loan Documents and the transactions contemplated thereby; provided that the
foregoing general release shall not be a release of any claim against any member
of the Bank Group which arises from the gross negligence of willful misconduct
of such member of the Bank Group.

3.13Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.  The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 10.14 and 10.15 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

 

6

134043621_3

--------------------------------------------------------------------------------

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

134043621_3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:

 

U.S. WELL SERVICES, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kyle O’Neill

 

 

Name:

Kyle O’Neill

 

 

Title:

Chief Financial Officer

 

PARENT:

 

U.S. WELL SERVICES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kyle O’Neill

 

 

Name:

Kyle O’Neill

 

 

Title:

Chief Financial Officer

 

GUARANTORS:

 

USWS FLEET 10, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kyle O’Neill

 

 

Name:

Kyle O’Neill

 

 

Title:

Chief Financial Officer

 

 

 

USWS FLEET 11, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kyle O’Neill

 

 

Name:

Kyle O’Neill

 

 

Title:

Chief Financial Officer

 

 

 

USWS HOLDINGS LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kyle O’Neill

 

 

Name:

Kyle O’Neill

 

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------



 

 

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent, a Lender, an L/C Issuer and a Swing Line Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tanner Pump

 

 

Name:

Tanner Pump

 

 

Title:

Senior Vice President

 

 

 